     Case 8:21-cv-00338-CJC-ADS Document 32 Filed 06/03/21 Page 1 of 4 Page ID #:209




 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
                                             )
11                                           )        Case No.: SACV 21-00338-CJC(ADSx)
                                             )
12
      JANE DOE, on behalf of herself and all )
                                             )
13    others similarly situated,             )
                                             )
14                                           )        ORDER DENYING PLAINTIFF’S
                  Plaintiff,                 )        MOTION TO APPOINT INTERIM
15                                           )        LEAD CLASS COUNSEL [Dkt. 23]
            v.                               )
16                                           )
                                             )
17    MINDGEEK USA INCORPORATED, )
      MINDGEEK S.A.R.L., MG                  )
18
      FREESITES II, LTD, MG CONTENT )
                                             )
19    RT LIMITED, and 9219-1568 QUEBEC,)
      INC. D/B/A MINDGEEK,                   )
20                                           )
                                             )
21                Defendants.                )
                                             )
22                                           )
23

24

25    I. INTRODUCTION & BACKGROUND
26

27          Plaintiff brings this putative class action against Defendants Mindgeek USA
28    Incorporated, Mindgeek S.A.R.L., MG Freesites II, LTD, MG Content RT Limited, and

                                                -1-
     Case 8:21-cv-00338-CJC-ADS Document 32 Filed 06/03/21 Page 2 of 4 Page ID #:210




 1    9219-1568 Quebec, Inc. d/b/a Mindgeek, alleging that Defendants violated federal sex
 2    trafficking and child pornography laws by knowingly posting, enabling the posting of and
 3    profiting from thousands of pornographic videos featuring persons under the age of 18.
 4    Now before the Court is Plaintiff’s motion to appoint Susman Godfrey LLP as interim
 5    lead class counsel pursuant to Federal Rule of Civil Procedure 23(g). (Dkt. 23.) For the
 6    following reasons, Plaintiff’s motion is DENIED.1
 7

 8    II. DISCUSSION
 9

10           Federal Rule of Civil Procedure 23(g) provides that “[t]he Court may designate
11    interim counsel to act on behalf of the putative class before determining whether to
12    certify the action as a class action.” Fed.R.Civ.P. 23(g)(2)(A). This rule “authorizes [a]
13    court to designate interim counsel during the pre-certification period if necessary to
14    protect the interests of the putative class.” White v. TransUnion, LLC, 239 F.R.D. 681,
15    683 (C.D. Cal. 2006) (citing Fed R. Civ. P. 23 advisory committee’s note to 2003
16    amendment).
17

18           Appointment of interim class counsel is typically appropriate in cases where
19    “overlapping, duplicative, or competing class suits are pending before a court, so that
20    appointment of interim counsel is necessary to protect the interests of class members.”
21    Id. (citing Manual for Complex Litigation (Fourth) § 21.11 (2004)). “Generally, district
22    courts have designated interim class counsel where a large number of putative class
23    actions have been consolidated, or where numerous putative class actions are for some
24    other reason before a single court.” Eashoo v. Iovate Health Scis. U.S.A., Inc., 2015 WL
25    12696036, at *10 (C.D. Cal. May 26, 2015); see Fed R. Civ. P. 23 advisory committee’s
26

27
      1
        Having read and considered the papers presented by the parties, the Court finds this matter appropriate
28    for disposition without a hearing. See Fed. R. Civ. P. 78; Local Rule 7-15. Accordingly, the hearing set
      for June 14, 2021 at 1:30 p.m. is hereby vacated and off calendar.
                                                         -2-
     Case 8:21-cv-00338-CJC-ADS Document 32 Filed 06/03/21 Page 3 of 4 Page ID #:211




 1    note to 2003 amendment (noting that preparations for class certification can ordinarily be
 2    “handled by the lawyer who filed the action” rather than appointed interim counsel).
 3

 4          The Court sees no reason to appoint interim class counsel at this time. “This
 5    putative class action was only recently filed, and no other competing or duplicative cases
 6    are presently before the Court.” Eashoo, 2015 WL 12696036, at *10. Although an
 7    overlapping case in a similar procedural posture has been filed in the Northern District of
 8    Alabama, no overlapping cases have been filed in this district. See Jane Doe #1 & Jane
 9    Doe #2 v. MG Freesites, LTD, No. 7:21-cv-002200-LSC (N.D. Ala. Feb. 11, 2021); see
10    also Eashoo, 2015 WL 12696036, at *10 (concluding that “an overlapping case” filed in
11    another district did not warrant appointment of interim class counsel); Womack v. Nissan
12    N. Am., Inc., 2007 WL 9724942, at *2 (E.D. Tex. Sept. 18, 2007) (stating that a case filed
13    in another district was “irrelevant for the purpose of deciding [the motion to appoint
14    interim class counsel], since there has been no request for coordination or consolidation
15    of the two cases at this time”). While the Court has no doubt that Susman Godfrey has
16    the skill, experience, and resources to adequately represent the interests of the class, see
17    Fed. R. Civ. P. 23(g)(1), the Court concludes that the requested interim appointment is
18    not necessary at this stage of the litigation.
19

20    //
21    //
22    //
23    //
24    //
25    //
26    //
27    //
28


                                                       -3-
Case 8:21-cv-00338-CJC-ADS Document 32 Filed 06/03/21 Page 4 of 4 Page ID #:212
